
	

 S1083 ENR: To amend section 1214 of title 5, United States Code, to provide for stays during a period that the Merit Systems Protection Board lacks a quorum. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Fifteenth Congress of the United States of America
		1st Session
		Begun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeen
		S. 1083
		IN THE SENATE OF THE UNITED STATES
		AN ACT
		To amend section 1214 of title 5, United States Code, to provide for stays during a period that the
			 Merit Systems Protection Board lacks a quorum.  
	
	
		
			1.
			Stays by MSPB during periods with no quorum
 Section 1214(b)(1)(B) of title 5, United States Code, is amended—  (1) by inserting (i) before The Board may; and
			
				(2)
 by adding at the end the following:   (ii) If the Board lacks the number of members appointed under section 1201 required to constitute a quorum, any remaining member of the Board who was appointed, by and with the advice and consent of the Senate, may, upon request by the Special Counsel, extend the period of any stay granted under subparagraph (A).
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the Senate
		
	
